Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, James Wood Smith, recommending that Arthur L. Gibson, Jr. (State Bar No. 292750) be disbarred following his conviction in the District Court for the Southern District of Georgia on one count of violating 18 USC § 473. Prior to being served with the State Bar’s petition for an appointment of a special master, Gibson submitted a letter to the State Bar stating, “I hereby resign my membership,” and he did not appear at the hearing before the special master. The special master found that Gibson’s conviction constituted a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d) and recommended that Gibson be disbarred.
The maximum sanction for a violation of Rule 8.4 (a) (2) is disbarment, and we agree with the special master that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby ordered that the name of Arthur L. Gibson, Jr., be removed from the rolls of persons authorized to practice law in the State of Georgia. Gibson is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.